UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6674


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS DEMOND ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Henry M. Herlong, Senior
District Judge. (6:03-cr-00616-HMH-1)


Submitted:   August 10, 2016                 Decided:     August 16, 2016


Before SHEDD and    DUNCAN,     Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.    Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Demond Robinson appeals the district court’s order

denying   his    18   U.S.C.    § 3582(c)(2)    (2012)     motion.     We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                    United

States    v.    Robinson,   No.    6:03-cr-00616-HMH-1       (D.S.C.    May    4,

2016).    We grant leave to proceed under the Criminal Justice Act

and dispense      with   oral   argument   because   the     facts   and    legal

contentions     are   adequately    presented   in   the    materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2